NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50234

                Plaintiff-Appellee,             D.C. No. 3:14-cr-03438-BEN

 v.
                                                MEMORANDUM*
REYNA NEGRETE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Reyna Negrete appeals from the district court’s judgment and challenges the

87-month sentence imposed upon remand following her guilty-plea conviction for

importation of methamphetamine, cocaine, and heroin, in violation of 21 U.S.C.

§§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Negrete contends that the district court erred by denying a minor role

adjustment under U.S.S.G. § 3B1.2. She argues that the district court improperly

failed to consider all likely participants in the offense and did not apply the factors

listed in the commentary to the Guideline. We review the district court’s

interpretation of the Guidelines de novo and its application of the Guidelines to the

facts for abuse of discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167,

1170 (9th Cir. 2017) (en banc).

      The record shows that the district court compared Negrete to the two co-

participants in the offense she identified, and considered Negrete’s arguments

about the larger drug organization. Contrary to Negrete’s contention, the court

considered the factors listed in the commentary to the Guideline, see U.S.S.G.

§ 3B1.2 cmt. n.3(C), which were discussed in Negrete’s sentencing memorandum

and at the sentencing hearing, and did not treat Negrete’s courier status as

dispositive. In light of the totality of the circumstances, including the large

quantities of different types of drugs involved, the extent of Negrete’s involvement

with the drug organization, and her prior successful drug crossing, the district court

did not abuse its discretion in denying a minor role adjustment. See U.S.S.G.

§ 3B1.2 cmt. n.3(A), (C).

      AFFIRMED.




                                           2                                      17-50234